

	

		II

		109th CONGRESS

		2d Session

		S. 2227

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2006

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Harmonized Tariff Schedule of the United

		  States to remove the 100 percent tariff imposed on roasted chicory and other

		  roasted coffee substitutes.

	

	

		1.Removal of 100 percent tariff

			 on roasted chicory and other roasted coffee substitutes

			(a)In

			 generalSubchapter III of chapter 99 of the Harmonized Tariff

			 Schedule of the United States is amended by striking heading 9903.02.37.

			(b)Conforming

			 amendmentsChapter 21 of such Schedule is amended by striking

			 footnote 1 to subheading 2101.30.00.

			(c)Effective

			 dateThe amendments made by this section apply to goods entered,

			 or withdrawn from warehouse for consumption, on or after the 15th day after the

			 date of the enactment of this Act.

			

